Citation Nr: 1010819	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.	Entitlement to service connection for emphysema.  

3.	Entitlement to service connection for the residuals of a 
stab wound of the back.  

4.	Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.  

5.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1973 to December 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the San Diego, California, Department 
of Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied service connection for the residuals 
of a stab wound of the back; hepatitis C, with cirrhosis of 
the liver; degenerative joint disease of the cervical spine; 
and emphysema; and denied a TDIU.  The claims folder was 
subsequently transferred to the RO in Portland, Oregon.

The issues of service connection for the residuals of a stab 
wound of the back; hepatitis, with liver cirrhosis; and TDIU 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.  


FINDINGS OF FACT

1.	The Veteran's cervical spine arthritis was not manifested 
in service or within one year thereafter, and is not shown to 
be related to his service.

2.	The Veteran's emphysema was not manifested in service, and 
is not shown to be related to his service.




CONCLUSIONS OF LAW

1.	Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.	Service connection for emphysema is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.300 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

In this case, the Veteran was advised of VA's duties to 
notify and assist in the development of the claims.  While he 
did not receive complete notice prior to the initial rating 
decision, November and December 2004 letters provided certain 
essential notice prior to the readjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  An August 
2007 letter and also informed the appellant of disability 
rating and effective date criteria.  A March 2009 
supplemental statement of the case (SSOC) readjudicated the 
matters after the appellant and his representative were given 
an opportunity to respond.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  Accordingly, no 
further development is required with respect to the duty to 
notify.

Regarding the duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records 
have been secured.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the RO has not arranged for a VA 
examination regarding the issues on appeal, because even the 
low threshold necessary for such to be warranted has not been 
met.  In this regard, the Board finds that the evidence 
reveals no in-complaints or treatment for a cervical spine 
disability or emphysema during service or until many years 
thereafter.  Moreover, as will be explained in more detail 
below, the Veteran's lay statements do not here serve as 
credible evidence of continuity of cervical spine or 
emphysema symptoms since active service.  Additionally, the 
record does not contain competent medical evidence suggesting 
a nexus between service and degenerative joint disease of the 
cervical spine or emphysema such as to warrant the conclusion 
that a remand for an examination and/or opinion is necessary 
to decide the claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases 
(including arthritis) may be service connected on a 
presumptive basis if manifested to a compensable degree in a 
specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Spine Disability

The Veteran has claimed service connection for degenerative 
joint disease of the cervical spine.  He has not related a 
specific incident in which he sustained this disability 
during service.  Review of the STRs shows no complaint or 
manifestation of the cervical spine, and separation 
examination in November 1974 showed normal clinical findings.  

Post-service treatment records include complaints of neck 
pain while sleeping in May 1998.  November 2000 X-rays and 
examination that shows no evidence of cervical spine 
abnormality.  A September 2006 MRI showed a small central 
disc protrusion at the level of C6-7, and was otherwise 
normal.  

Again, the first post-service complaints referable to a 
cervical spine disability are seen in 1998, more than 20 
years after discharge.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give 
evidence about his observable neck symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, in the present case, 
there is no explicit contention of continuing symptoms dating 
back to active service.  In any event, even if his statements 
can be construed as alleging continuity of symptoms, such 
statements are not credible here.  Indeed, the separation 
examination showed normal findings and no subjective neck 
complaints were raised at that time.  Moreover, the Veteran 
did not file an application for service connection until 
2004, which tends to suggest that the disability had not been 
longstanding for decades prior.  Indeed, if he had been 
experiencing continuous neck problems since service, it would 
be reasonable to expect that he would have filed a claim much 
sooner.  For these reasons, continuity of symptomatology has 
not here been established, either through the competent 
evidence or through the Veteran's statements. 

Moreover, the record includes no competent medical evidence 
that relates the Veteran's current cervical spine disability 
to his active service.  The Veteran's own statements relating 
his current cervical spine disability to service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, to the 
extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay 
person to speak as to etiology in some limited circumstances 
capable of lay observation, the question of causation here 
involves complex issues that the Veteran is not competent to 
address.  

In sum, the preponderance of the evidence is against a 
finding of a nexus between the Veteran's cervical spine 
disability and his service.  Consequently, the preponderance 
of the evidence is against this claim.  In such a situation, 
the benefit of the doubt doctrine does not apply; the claim 
must be denied.  

Emphysema

During service in March 1973, the Veteran was treated for an 
upper respiratory infection.  In March 1974, sinus-related 
symptomatology were noted, such as nasal congestion.  An 
October 1974 chest x-ray contained a provisional diagnosis of 
"rule out pneumonia."  The STRs show no other complaints or 
manifestations of a respiratory disability while the Veteran 
was on active duty.  While the Veteran reported a history of 
shortness of breath upon discharge, the separation 
examination was objectively normal.  

Following separation from service, December 1999 treatment 
records include chest X-ray evidence of a small retrocardiac 
infiltrate and evidence of chronic obstructive pulmonary 
disease (COPD).  No relationship to service was reported at 
that time, or thereafter in the treatment records.  

The Veteran's main contention is that his emphysema was 
caused by cigarette smoking that began while he was on active 
duty.  Regarding this contention, the Board notes that this 
claim was received in 2004, and to the extent that it is 
based on argument that the Veteran's respiratory disability 
resulted from his use of tobacco products, lacks legal merit 
as claims for service contention for respiratory disability 
based on use of tobacco products is barred for claims 
submitted after June 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  

Again, the Veteran is competent to report his respiratory 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
to the extent he is contending to have experienced continuous 
symptomatology since active service, his statements are not 
found to be credible.  Indeed, while he reported a subjective 
history of shortness of breath at the time of his discharge 
examination, objective findings were normal at that time.  
Furthermore, no complaints or treatment are seen until over 
20 years following separation.  Indeed, the Veteran did not 
file an application for service connection until 2004.  If he 
had been experiencing continuous neck problems since service, 
it would be reasonable to expect that he would have filed a 
claim much sooner.  For these reasons, continuity of 
symptomatology has not here been established, either through 
the competent evidence or through the Veteran's own 
statements. 

Moreover, the record includes no competent medical evidence 
that relates the Veteran's current emphysema to his active 
service.  The Veteran's own statements relating his current 
disability to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances capable of lay observation, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

In conclusion, the preponderance of the evidence is against a 
finding of a nexus between the Veteran's emphysema and 
service.  Consequently, the preponderance of the evidence is 
against this claim.  In such a situation, the benefit of the 
doubt doctrine does not apply; the claim must be denied.  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for emphysema is denied.  


REMAND

The Veteran claims service connection for the residuals of a 
stab wound of the back that he received from a broken bottle 
while attempting to break up a fight.  He states that his 
treatment included the administration of 57 stitches and 
blood transfusions.  His claim for hepatitis C stems from 
these blood transfusions.  The Veteran is competent to 
testify regarding facts or circumstances that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2); see 
Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that 
'competent testimony is . . . limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge').  Thus his comments regarding the 
incurrence of the wound are sufficient to meet the low 
threshold necessary for a medical examination.  Consequently 
an examination to secure nexus opinions is necessary.  The 
TDIU claim must be held in abeyance pending the resolution of 
this matter.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
surgical examination of the Veteran to 
ascertain the presence of any stab 
wound of the back, as described by the 
Veteran.  The examiner must review the 
claims file in conjunction with the 
examination, and based on such review 
and examination of the Veteran, provide 
an opinion responding to the following:  

(a) Does the Veteran currently have 
residuals of a stab wound injury that 
is at least as likely as not (i.e. a 
50% or better probability) related to 
the incident that the Veteran has 
described as having occurred during 
service?  The examiner must explain the 
rationale for all opinions given.  

(b) If the answer to question a is in 
the affirmative, the Veteran should be 
scheduled for an appropriate 
examination to ascertain whether it is 
at least as likely as not (i.e. a 50% 
or better probability) that hepatitis C 
is related to blood transfusions that 
the Veteran states that he received as 
treatment for the injury.  The examiner 
must explain the rationale for all 
opinions given.  

2.  The RO should then readjudicate the 
remaining claims on appeal.  If they 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


